PTS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT, effective as of this !st day of July, 2009 (this
“Agreement”), between and PTS, Inc., a Nevada corporation (the “Company”) and
Peter Chin, residing at Las Vegas, Nevada (the “Executive”),

W I T N E S S E T H :

WHEREAS, the Company desires to memorialize its employment with the Executive as
its Chief Executive Officer and the Executive desires to continue to accept such
employment subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree as follows:

ARTICLE I

POSITION; TERM

1.1

Position.  The Company desires to continue to employ the Executive as the Chief
Executive Officer, which employment the Executive hereby accepts, all in the
capacity and on the terms and conditions hereinafter set forth.  During the Term
(as defined below), it is expected that the Executive shall also serve either
(i) as the Chief Executive Officer of the Company and each of its subsidiaries
or (ii) the Chief Executive Officer of any such subsidiary shall report directly
to the Executive as the Executive's subordinate.

1.2

Duties.    During the Term, the Executive shall devote his full working time,
attention and energies to the business of the Company and to the performance of
her services hereunder, all under and subject to the direction and control of
the Board of Directors of the Company (the “Board”).  The services to be
performed by the Executive shall be commensurate with the position of the
Executive as the most senior executive employee of the Company, and no officer
of the Company, other than Executive shall report directly to the Board.  In
this connection, during the Term (i) the Executive shall not render services to
or for any other person, firm, corporation or business in this capacity and (ii)
shall have no interest directly or indirectly in any other person, firm,
corporation or business whose business is related to or competitive with the
business of the Company; provided, however, the Executive may own, directly or
indirectly, solely as an investment, securities of any entity which are traded
on any national securities exchange or which are admitted to quotation on The
NASDAQ Stock Market Inc. if the Executive (a) is not a controlling person of, or
a member of a group which controls, such entity and (b) does not, directly or
indirectly, own five percent or more of any class of securities of such entity.
 Notwithstanding the foregoing, so long as it does not interfere with his full
time employment hereunder, the Executive may attend to outside investments and
serve as a director, trustee or officer of or otherwise participate in
charitable and civic organizations and serve as director of corporations whose
business is unrelated to the business of the Company.  




--------------------------------------------------------------------------------




1.3

Term.  The term of employment shall commence as of the date of this Agreement
and shall continue until the 3rd anniversary of the date hereof (the “Initial
Term”).  Thereafter, unless either party shall send written notice of
termination to the other at least thirty (30) days prior to the termination of
the Initial Term or any extension term, this Agreement shall automatically be
renewed from year to year on the terms and conditions contained herein.
 Notwithstanding the foregoing, this Agreement shall be subject to the
termination provisions set forth in Article IV below.  For purposes of this
Agreement, “Term” shall mean collectively the Initial Term and any renewal term,
if any, during which this Agreement remains in effect.




ARTICLE II

 SALARY; BONUSES




2.1

Annual Base Salary.  (a)  During the 2009 Term, the annual base salary (the
“Base Salary”) to be paid by the Company to the Executive shall be Ninety
Thousand Dollars ($90,000.00), payable monthly, or in such other manner as the
parties shall mutually agree, subject to withholding for applicable taxes. (b)
During the 2010 and 2011 Term, the annual base salary (the “Base Salary”) to be
paid by the company shall be One Hundred Eighty Thousand Dollars ($180,000.00).




 (b)  The Company shall deduct from the Base Salary the applicable federal,
state and local income tax liability.

 

2.2

Bonuses: The Board shall review and determine the compensation of the
Executive’s bonuses annually at the end of each Term.  




ARTICLE III

BENEFITS




3.1

Business Expenses

The Company, upon presentation by the Executive of appropriate substantiating
documentation, shall reimburse the Executive for all reasonable and necessary
business expenses incurred by the Executive in connection with the performance
of his duties under this Agreement, including reasonable accommodation expenses
during travel required in connection with the performance of the Executive’s
duties. The Company shall provide the Executive with a corporate credit card,
which the Executive shall use solely for purposes of performing his duties under
this Agreement and not for personal use.




             3.2

Vacation.  The Executive shall be entitled to two (2) weeks of paid vacation per
year, for which the Executive shall be eligible commencing with the execution of
this Agreement.  Any vacation not taken in any twelve (12) consecutive month
period may be taken only in the following twelve (12) consecutive month period.




3.3

Additional Benefits.

  The Executive shall be entitled to participate in any pension or profit
sharing plans, group health, accident or life insurance plans, group medical and
hospitalization plan , and other similar benefits as may be available to the
employees of the Company and the benefits payable to the Executive or to her
account thereunder shall be made commensurate with his status in the Company.





2

--------------------------------------------------------------------------------




3.4

Company Car or Car Allowance.  The Executive shall be entitled to receive a
monthly car allowance of $1,000.00 per month or shall receive the vehicle of his
choice at such time as the Company has revenue sufficient to support the
provision of such vehicle and the Board agrees that the provision of such
allowance or vehicle is an appropriate expense, such agreement not to be
unreasonably withheld.




.  




ARTICLE IV

TERMINATION




4.1   Termination for Cause.  (a)  The Executive's engagement hereunder may be
terminated by the Company prior to the expiration of the Term (and thereupon the
Term shall be such shorter period) in the event the Company discharges Executive
for "Cause".  If the Company terminates the Executive for Cause, the Executive
shall be entitled to receive, in a lump sum cash payment, the Base Salary
accrued through the date of termination, plus any accrued vacation, in each case
to the extent therefore unpaid.  In addition to the foregoing, the Executive
shall be entitled to receive the proportionate amount of the Bonus which accrued
prior to the date of his termination, provided, that the amount of said payment
and the time it shall be paid to the Executive shall be determined pursuant to
Section 2.2 of this Agreement.




 (b)      For purposes hereof, “Cause” shall mean any one of the following:




(A)

willful and continuing disregard of her job responsibilities or material breach
by the Executive of this Agreement; provided, however, that (i) the Company
shall first deliver twenty (20) days prior written notice (“Termination Notice”)
of its intent to terminate the Executive for Cause, which notice shall specify
in reasonable detail the basis for the Company’s determination that such Cause
exists; (ii) the Executive shall be given a reasonable time not exceeding thirty
(30) days to terminate the conduct or cure the breach specified in the
Termination Notice; and (iii) if the Executive so requests in writing within ten
(10) days after delivery to him of the Termination Notice, the Company shall
promptly afford the Executive the right, in person and accompanied by his
counsel, to a full, fair and complete hearing before the Board, in which event
such termination shall not take place unless and until the Company shall have
sent a further written notice confirming the Termination Notice; or




(B)

being convicted of a felony or other serious crime.  




4.2   Termination Without Cause or for Good Reason.  (a)  If, before the last
day of the Term, (i) the Company terminates the Executive's employment other
than for Cause, (ii) the Executive terminates his employment for Good Reason (as
defined below), or (iii) his employment is terminated pursuant to Section 4.3
below, the Executive shall be paid an immediate lump sum cash payment equal to
the sum of:





3

--------------------------------------------------------------------------------




(a) The unpaid Base Salary to which he would have been entitled for the
remainder of the Term (based upon the Base Salary in effect on the date of
termination); plus

                       

                               In addition to the foregoing, the Executive shall
be entitled to the Bonus to which he would have been entitled in each year for
the remainder of the Term, provided that the amount of the Bonus and the time it
shall be paid to the Executive shall be determined pursuant to Section 2.2 of
this Agreement.




(b)

The following events or circumstances shall constitute “Good Reason,” entitling
the Executive to terminate his employment in the manner set forth above:




(i)

the assignment to the Executive of any duties materially inconsistent with the
Executive's position (including status, offices, and reporting requirements),
authority, duties or responsibilities or any other material breach of this
Agreement by the Company, excluding for this purpose any action not taken in bad
faith and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by the Executive; and




(ii)

any failure by the Company, in any respect, to comply with any of the
compensation or benefits provisions of this Agreement, other than a failure not
occurring in bad faith and which is remedied by the Company within ten (10) days
after receipt of notice thereof given by the Executive.




4.3

Change of Control.  If a Change of Control (as defined in the Annex attached
hereto) occurs and, (a) within two (2) years following such Change of Control,
the Company terminates the Executive’s employment other than for Cause, or the
Executive terminates his employment for Good Reason, or (b) no earlier than
twelve (12) months nor more than eighteen (18) months after such Change of
Control, the Executive voluntarily terminates his employment with or without
Good Reason, then, for purposes of determining the amounts to be paid to the
Executive pursuant to Section 4.2(a) above, the Term shall be deemed extended
(”Contract Extension”) to a date which is the later of (x) two (2) years from
the date of such Change of Control and (y) two (2) years after the date of
termination. While it is not expected that payments made to the Executive with
respect to the Contract Extension and other payments hereunder will be treated
as payments subject to any excise tax under Internal Revenue Code Section 4999,
to the extent they are, the Company shall pay to the Executive an amount which,
net of any applicable taxes thereon, will provide the Executive with sufficient
cash to pay any excise tax payable by him by reason of all payments hereunder.




4.4

Disability; Death.

In the event that during the Term the Executive shall either die or in the
reasonable judgment of the Board, be unable to perform his duties because of any
medically determinable physical or mental impairment for a period in excess of
one-hundred twenty (120) days in any twelve (12) month period, the Company shall
have the right to suspend payment of the Base Salary for any time after the
expiration of thirty (30) days after such determination, and at any time
thereafter, to terminate this Agreement.  In the event of such termination, the
Company shall pay to the Executive or his legal representative (i) the amount of
the Base Salary payable hereunder for a period of one (1) year following the
termination date at the rate prevailing on the termination date and (ii) any
accrued and unpaid Bonus.





4

--------------------------------------------------------------------------------




ARTICLE V

REPRESENTATION; NON-COMPETITION; CONFIDENTIALITY




5.1

Executive Representation.  The Executive represents that the Executive’s
execution of this Agreement and the performance of his duties required hereunder
will neither be a breach of any other employment or other agreement nor a breach
of any non-competition or similar agreement.




5.2

Non-Competition.  (a)  The Executive agrees that during the Term and for the
period of one year thereafter, he will not engage, directly or directly, either
as principal, agent, consultant, proprietor, creditor, stockholder, director,
officer or employee, or participate in the ownership, management, operation or
control of any business which directly or indirectly competes with the business
of the Company.  The Executive acknowledges and agrees that the current market
for the Company's business extends throughout the western United States and that
it is therefore reasonable to prohibit the Executive from competing with the
Company anywhere in such territory. This Section shall not apply to the
Executive’s ownership of less than five percent (5%) of the capital stock of a
company having a class of capital stock which is traded on any national stock
exchange or on the over-the-counter market.




(b)

During the Term and for the period of one year thereafter, the Executive agrees
that he will not, directly or indirectly, (i) solicit, divert or recruit or
encourage any of the employees of the Company, or any person who was an employee
of the Company during the Term, to leave the employ of the Company or terminate
or alter their contractual relationship in a way that is adverse to the
Company's interests, (ii) solicit or divert business from the Company, or assist
any person or entity in doing so or attempting to do so or (iii) cause or seek
to cause any person or entity to refrain from dealing or doing business with the
Company or assist any person or entity in doing so or attempting to do so.




5.3

Confidential Information.  (a)  The Executive agrees that she shall hold in
strict confidence and shall not at any time during or after her employment with
the Company, directly or indirectly, (i) reveal, report, publicize, disclose, or
transfer any Confidential Information (as described below) or any part thereof
to any person or entity, (ii) use any of the Confidential Information or any
part thereof for any purpose other than in the course of his duties on behalf of
the Company, or (iii) assist any person or entity other than the Company to
secure any benefit from the Confidential Information or any part thereof.  All
Confidential Information (regardless of the medium retained) and all abstracts,
summaries or writings based upon or reflecting any Confidential Information in
the Executive's possession shall be delivered by the Executive to the Company
upon request therefor by the Company or automatically upon the expiration of the
Term or termination of this Agreement.





5

--------------------------------------------------------------------------------




(b)

For purposes of this Agreement, "Confidential Information" shall mean any
information relating to the business, operations, affairs, assets or condition
(financial or otherwise) of the Company which is not generally known by
non-company personnel, or is proprietary or in any way constitutes a trade
secret (regardless of the medium in which information is maintained) which the
Executive develops or which the Executive obtains knowledge of or access to
through or as a result of the Executive’s relationship with the Company.
Confidential Information specifically includes, without limitation, business and
marketing plans, financings, cost and pricing information, supplier information,
all source code, system and user documentation, and other technical
documentation pertaining to the hardware and software programs of the Company,
including any proposed design and specifications for future products and
products in development, and all other technical and business information
considered confidential by the Company.  Confidential Information shall not
include any information that is generally publicly available or otherwise in the
public domain other than as a result of a breach by the Executive of his
obligations hereunder.  For purposes of this Agreement, information shall not be
deemed Confidential Information if (i) such information is available from public
sources, (ii) such information is received from a third party not under an
obligation to keep such information confidential, or (iii) the Executive can
conclusively demonstrate that such information had been independently developed
by the Executive.




5.4

Remedies.

The Executive agrees and acknowledges that the foregoing restrictions and the
duration and the territorial scope thereof as set forth in this Sections 5.2 and
5.3 are under all of the circumstances reasonable and necessary for the
protection of the Company and its business.  In the event that the Executive
shall breach any of the provisions of Sections 5.2 or 5.3, in addition to and
without limiting or waiving any other remedies available to the Company, at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.  




ARTICLE VI

MISCELLANEOUS




6.1

Entire Agreement.  This Agreement constitutes the entire understanding between
the Company and the Executive with respect to the subject matter hereof and
supersedes any and all previous agreements or understandings between the
Executive and the Company concerning the subject matter hereof, all of which are
merged herein.




6.2

Successors.  This Agreement shall be binding upon and inure to the benefit of
the Executive and his heirs and personal representatives, and the Company and
its successors and assigns.





6

--------------------------------------------------------------------------------




6.3

Notices. All notices and other communications required or permitted hereunder
shall be delivered personally, sent via facsimile, certified or registered mail,
return receipt requested, or next day express mail or overnight, nationally
recognized courier, postage prepaid with proof of receipt, to the address or
telephone number (in the case of facsimile) set forth above.  Such addresses
and/or telephone numbers may be changed by notice given in the manner provided
herein. Any such notice shall be deemed given (i) when delivered if delivered
personally, (ii) the day after deposit with the express or courier service when
sent by next day express mail or courier, (iii) five (5) days after deposit with
the postal service when sent by certified or registered mail, or (iv) when sent
over a facsimile system with answer back response set forth on the sender's copy
of the document.




6.4

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to choice of law
principles.




6.5

Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by written agreement executed by the Company and the
Executive.




6.6

Headings.  The section headings herein are inserted for the convenience of the
parties only and are not to be construed as part of the terms of this Agreement
or to be taken into account in the construction or interpretation of this
Agreement.




6.7

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together will constitute one
and the same instrument.







IN WITNESS WHEREOF, the parties have entered into this Executive Employment
Agreement as of the day and year first above written.










PTS, Inc.

By:  /s/ Peter Chin

Name: Peter Chin

Title: CEO







By:  /s/ Peter Chin

Peter Chin

Executive Name, Chief Executive Officer





7

--------------------------------------------------------------------------------




ANNEX 1







For purposes of this Agreement, a “Change of Control” shall mean the occurrence
of any of the following:




(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of Voting Securities; provided, however, in determining whether a Change
of Control has occurred pursuant to this Section, Voting Securities which are
acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change of Control.  A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting securities or equity interest is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Subsidiary”), (ii) the Company or
its Subsidiaries, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);




(b)

The individuals who, as of the effective date of an initial public offering of
the securities of the Company, are members of the Board (the “Incumbent Board”)
cease for any reason to constitute at least two-thirds of the members of the
Board; provided, however, that if the election, or nomination for election by
the Company’s common stockholders, of any new director was approved by a vote of
at least two-thirds of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board, provided, however, that no
individual shall be considered as a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or




(c)

The consummation of:




(i)

A merger, consolidation or reorganization with or into the Company or in which
securities of the Company are issued, unless such merger, consolidation or
reorganization is a “Non-Control Transaction”. A “Non-Control Transaction” shall
mean a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued where:




(A)  the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,





8

--------------------------------------------------------------------------------




(B)

the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owing a majority of the voting securities of the Surviving
Corporation, and




(C)

no Person other than (1) the Company, (2) any Subsidiary, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such merger, consolidation or reorganization, was maintained by the Company or
any Subsidiary, or (4) any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of thirty percent (30%)
or more of the then outstanding Voting Securities, has Beneficial Ownership of
thirty percent (30%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities.




(ii)

A complete liquidation or dissolution of the Company; or




(iii)

the sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary or the distribution
to the Company’s stockholders of the stock of a Subsidiary or any other assets).




Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities  Beneficially Owned by the Subject Person,
then a Change of Control shall occur.




9

--------------------------------------------------------------------------------








